Case 1:17-cr-00101-LEK Document 437 Filed 03/19/19 Page 1 of 2   PageID #: 3819




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       DEFENDANT’S “MOTION FOR
          Plaintiff,                   SUPPRESSION OF
                                       EVIDENCE;” DECLARATION
         v.                            OF COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


    DEFENDANT’S “MOTION FOR SUPPRESSION OF EVIDENCE”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides    Defendant’s    “MOTION       FOR    SUPPRESSION         OF

   EVIDENCE;” attached as Exhibit “A,” and Declaration of Counsel.
Case 1:17-cr-00101-LEK Document 437 Filed 03/19/19 Page 2 of 2   PageID #: 3820




      Dated: March 19, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
